Citation Nr: 1711629	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU), prior to July 16, 2012.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to February 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of history, in a January 2010 rating decision, the RO granted service connection for a mood disorder and assigned an initial 30 percent disability rating, effective from April 20, 2009.  The Veteran appealed the initial rating assigned as well as the effective date for the grant of service connection.  

In an August 2012 rating decision, the RO granted an earlier effective date of February 27, 2001 for the grant of service connection for a mood disorder and assigned an initial 30 percent rating effective from February 27, 2001, the day following discharge from active service.  The matter as to the effective date of service connection was a complete grant of benefits sought on appeal; however, the issue of entitlement to an initial disability rating in excess of 30 percent for the service-connected mood disorder remained in appellate status.  This appeal also included a request for entitlement to a TDIU.  

In an April 2013 rating decision, the RO recharacterized the Veteran's service-connected mood disorder as major depressive disorder (MDD) with psychotic features, and granted an increased rating to 70 percent, effective from July 16, 2012; and, granted a TDIU effective from July 16, 2012.  As that award was not a complete grant of benefits, the issue of entitlement to an increased rating for the mood disorder remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran also appealed the effective date of the increased rating.  Although the Veteran did not specifically appeal the effective date of the TDIU, a claim for a TDIU prior to July 16, 2012 was raised by the record because it is part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a December 2014 decision, the Board granted an increased rating to 70 percent, but not higher, for the service-connected MDD with psychotic features, effective from February 27, 2001, the effective date of service connection.  In that decision, the Board also explained that the claim for an earlier effective date for assignment of the 70 percent rating for the service-connected MDD with psychotic features was subsumed by the issue of entitlement to an increased rating for the service-connected MDD with psychotic features, and as such, adjudication of a separate earlier effective date claim was not necessary and would be redundant.  Stated differently, the Board's grant of an increased rating to 70 percent effective from February 27, 2001 serves the same purpose as assigning an earlier effective date for the 70 percent evaluation, particularly where, as here, the effective date for the assignment of the 70 percent rating is the effective date of the grant of service connection and the day following the Veteran's discharge from active service.  

Although the Veteran did not specifically appeal the effective date of July 16, 2012 for the assignment of a TDIU, the Board's grant of an increased rating to 70 percent for the MDD with psychotic features, effective from February 27, 2001, resulted in the Veteran meeting the initial threshold schedular requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) prior to July 16, 2012.  Accordingly, and because the TDIU claim was part of the increased rating claim, the Board, in December 2014, remanded the issue of entitlement to a TDIU for the entire period from February 27, 2001 to July 16, 2012 for additional development of the record.  Specifically, at the time of the Board's December 2014 decision, the record did not include a clear picture of the Veteran's education or work history prior to July 16, 2012.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability is MDD with psychotic features, rated as 70 percent disabling since February 27, 2001.

2.  At no time covered by this claim prior to July 16, 2012, has the Veteran been able to maintain substantially gainful employment as a result of his service-connected MDD with psychotic features consistent with his education and employment history.  

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been more nearly approximated since February 27, 2001.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.160, 3.341, 3.400, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this claim is granted in full, a discussion of VA's notice and assistance requirements is not necessary.  

The Veteran seeks a TDIU prior to July 16, 2012.  As noted above, the claim for a TDIU prior to July 16, 2012 arises from the Board's December 2014 grant of an increased disability rating from 30 percent to 70 percent for the service-connected MDD with psychotic features, effective from February 27, 2001 and prior to July 16, 2012.  Thus, the entire period of service connection is under consideration.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361   (1993).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In determining unemployability, consideration should be given to the veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 4.3.

At the outset, the Veteran's sole service connected disability is his MDD with psychotic features.  As this disability is rated as 70 percent disabling, the initial rating percentage threshold is met for consideration of a TDIU under 38 C.F.R. § 4.16 prior to July 16, 2012.  

Accordingly, this case turns on whether the Veteran is found to be unemployable due to his service-connected MDD with psychotic features.  For the reasons set forth below, the Board finds, with resolution of all doubt in favor of the Veteran, that the Veteran has been unable to maintain gainful employment, consistent with his education and work history, since discharge from service.  

A review of the record shows that the Veteran was discharged from active service due to his service-connected MDD with psychotic features.  Service personnel records show that the Veteran was recommended for administrative separation due to mental health issues.  A January 2001 Air Force memorandum notes that the Veteran had pronounced depressive symptoms, suicidal ideation, and inability to contract for safety.  The memorandum also notes that the Veteran had poor adaptability to stress.  The severity of his symptoms significantly impaired his ability to function in the military.  

A January 2001 Report of Mental Status Evaluation notes that the Veteran was fully alert and oriented with clear thinking and normal thought content.  However, it was also noted that the Veteran's behavior was suspicious and his mood was anxious and depressed.  He also showed paranoid ideation.  The examining psychiatrist indicated that the Veteran suffered from a psychiatric disorder that caused significant deficit in judgment and reliability.  Additionally, it was noted that the Veteran's potential for self-harm remained elevated despite a hospital stay and initiation of antidepressant medication.  The psychiatrist also noted a longstanding pattern of impulsive and dysfunctional behaviors.  The psychiatrist opined that rehabilitative efforts were unlikely to be successful.  

VA hospital records show that the Veteran was admitted to the psychiatric ward of a VA hospital on September 3, 2004, following an attempted suicide by drinking approximately a 1/2 cup of bleach.  During his hospital admission, he reported that his depression had significantly increased after losing a job in May.  His GAF was 35 and he showed increased signs of psychosis with blunted affect, and paranoid thought pattern.  He was discharged on September 24, 2004.  

At a VA examination in October 2009, the Veteran reported that he had been unemployed since March 2009.  The Veteran reported that his depression interfered with his work and he will "blow up" at his co-workers.  The Veteran quit his previous two jobs on his own (he was not fired).  The Veteran reported that he quit the job prior to the most recent employment due to his own paranoia.  

An extensive vocational rehabilitation assessment was performed in October 2011.  According to that report, the Veteran has a high school education with 44 semester hours of college.  Following service, the Veteran had an inconsistent and spotty work record of seven jobs since 2001 with long periods of unemployment in between due to his liable mental condition.  The following employment history was recorded:

March 2001 to April 2001 - unemployed

April to August 2001 - customer service representative (fired for use of excessive sick days)

September 2001 to April 2002 - unemployed

April 2002 to May 2004 - accounts payable clerk (resigned due to stress)

May 2004 to April 2005 - unemployed

April 2005 to January 2006 - accounts receivable and payable clerk (reason for departure unspecified)

February 2006 to June 2006 - unemployed

July 2006 to May 2007 - accounts payable associate (job ended due to outsourcing)

May 2007 to August 2007 - cash/payment administrator (resigned due to stress).  

September 2007 - unemployed

October 2007 to March 2009 - billing assistant (felt as though he was going to have another mental psychosis, and differences of opinion led to resignation)

April 2009 to February 2011 - unemployed

February 2011 to present - accounts payable administrator.  

Even though the Veteran was employed at the time of the October 2011 assessment, the psychologist who conducted the assessment found that a vocational rehabilitation training plan was not practical.  The psychologist found, that based on the Veteran's description of the severity of his mental illness and continuous use of street drugs, beginning a vocational rehabilitation program involving higher education training for a Bachelor of Science Degree ran a high risk for him dropping out before attaining his goal.  It was further noted that the Veteran's mental condition needed to significantly improve before attempting to study.

The assessment also finds that until the Veteran discards his anti-social behaviors including regular use of street drugs and alcohol, a program of higher education (to obtain a degree in accounting) does not appear realistic.  The assessment also found that the Veteran perceives the work of an accountant to be highly stressful and too stressful for him to accomplish.  This perception was obviously shaded by the Veteran's mood disorder, which was responsible for producing continual negativity.  The psychologist noted that an accountant's work is generally sedentary and in an office setting, permitting the ability to work independently with little supervision and without the need to interact too often with co-workers.  Nevertheless, the psychologist also found that the Veteran require accommodations including full acceptance of his unstable behavior, such as episodes of anger and rage as well as periods of extended absence due to his perception of being too stressed.  Because of the Veteran's unstable and irrational behavior connected with his mood disorder, the psychologist opined that it was doubtful that any employer would provide him a workplace even under the provisions of selective job placement.  

In a July 16, 2012 memorandum, a VA social worker noted that the Veteran had been struggling with chronic severe depression dating back to 2001, and in the years since service, the Veteran had suffered numerous emotional setbacks, including two suicide attempts and numerous psychiatric hospitalizations.  The social worker also noted that the Veteran had not been able to maintain successful employment despite ongoing attempts, as a result of his severe mental illness.  It was further noted that the Veteran remained in such acute emotional distress as a result of his chronic illness that it has seriously interrupted his ability to perform daily tasks.  The social worker opined that the Veteran was not fit for employment, and, that his past employment "has certainly exacerbated his symptoms, thus worsening his illness."  

In February 2015, the Veteran submitted a memorandum from his last employer (with regard to his job as an accounts payable administrator beginning in February 2011, as listed on the October 2011 assessment noted above) which indicated that his employment agreement with the company expired on February 15, 2012; and, that his employment with them would be terminated as of that date, without the option to extend the employment contract.  

In a June 2015 statement, the Veteran reported that he last worked in June 2012 at Walmart, but he quit after two weeks because it became too stressful.  

The above evidence demonstrates that the Veteran has not been able to maintain successful employment since service.  As noted above, the Veteran was not able to complete his military career and was discharged from service as a result of his mental health issues.  From that point forward, the record shows that the Veteran has attempted employment on at least 8 occasions between April 2001 and July 2012; however, in each case, the Veteran was either terminated or he quit because he could not handle the stress.  

The RO assigned an effective date of July 16, 2012 for the TDIU, based on a July 16, 2012 opinion of a VA social worker that the Veteran was unemployable; and, because the record shows that the Veteran has not worked since that date.  Also, according to the April 2013 rating decision, the RO granted an increased rating for the service-connected MDD with psychotic features to 70 percent, effective from July 16, 2012, the date of the social worker's memo; and, also granted a TDIU effective from July 16, 2012, noting that July 16, 2012 was the first day on which the schedular percentage threshold requirement for a TDIU was met (i.e. the first date on which the 70 percent rating was in effect for the MDD with psychotic features).  However, as noted above, the Board assigned an effective date of February 27, 2001 for the assignment of that 70 percent rating in its December 2014 decision.  In so doing, the Board acknowledged that the severity of the Veteran's service-connected disability had been relatively consistent since the effective date of service connection.  

In this regard, the Board also finds that the Veteran's overall disability picture more nearly approximates the criteria for entitlement to a TDIU since the effective date of service connection for the MDD with psychotic features.  The VA social worker's July 2012 opinion serves to confirm the Veteran's unemployability prior to that date, rather than to determine its inception on that date.  In other words, the July 2012 memorandum affirms what the record shows since service, which is that the Veteran is not able to sustain employment due to his service-connected MDD with psychotic features.  Not only has the Veteran shown that he is unable to stay at any one job for an extended period of time, but the record also suggests that the Veteran has an intelligence level such that he could potentially do accounting work with additional eduction but for his inability to complete any such education due to stress.  The record clearly shows that the Veteran is unable to handle any amount of job stress, and the vocational counselor felt that the Veteran's psychiatric disorder would prevent him from being able to complete the necessary training in order to work at his potential.  

Accordingly, the Board finds that the Veteran has been unemployable since service.  The ultimate responsibility for determining the effects of disabilities on the question of employability rests with the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Although the Veteran has been able to obtain employment as evidenced by the work history summarized above, it is clear that he has not been able to maintain such employment with any sense of continuity for any extended period of time.  Such has been the case since discharge from service.  Since service, the Veteran has found each job to be either too stressful or he has been terminated.  Significantly, as noted in the March 2011 psychologist's assessment, it was highly doubtful that any employer could provide the specific workplace accommodations necessary for the Veteran to be able to maintain gainful employment, including the need for full acceptance of the Veteran's unstable behavior and acceptance of periods of extended absences due to stress.  

The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case, the record demonstrates that there is no time period since service when the Veteran was mentally capable of maintaining employment.  This is demonstrated in service personnel records, VA records from 2004 onward, VA examination reports throughout the period on appeal, and the Veteran's job history.  

In this case, the evidence shows that the Veteran has not been able to maintain gainful employment since his separation from service.  Significantly, the RO found that the Veteran was unemployable due to service-connected disabilities as of July 16, 2012, but the Board finds that the Veteran's symptoms between February 27, 2001 and July 15, 2012 were similarly severe during that time period.  There is nothing in the record to suggest that the Veteran's overall disability picture was significantly different prior to July 16, 2012 than it was as of July 16, 2012.  

Accordingly, and with resolution of all doubt in favor of the Veteran, the Board finds that the criteria for entitlement to a TDIU have been more nearly approximated since February 27, 2001, the entire period covered by this claim.  



ORDER

A TDIU is granted for the period covered by this claim from February 27, 2001 to July 16, 2012.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


